Case 1-17-01005-ess   Doc 247-1   Filed 07/13/20   Entered 07/13/20 15:11:50




    EXHIBIT A
                Case 1-17-01005-ess                Doc 247-1         Filed 07/13/20           Entered 07/13/20 15:11:50



National Center for Education Statistics
IPEDS Data Center

University of Pennsylvania
UnitID                 215062
OPEID                  00337800
Address                34th & Spruce Street, Philadelphia, PA, 19104-6303
Web Address            www.upenn.edu


                                                 Institutional Characteristics 2006-07


Institution: University of Pennsylvania (215062)

                                                    Part A - Educational Offerings

1. Which of the following types of instruction/programs are offered by your institution? [Check one or
more]

If your institution does not offer occupational, academic or continuing professional programs, you are not expected to complete this
or any other IPEDS survey.




                                                      Occupational, may lead to a certificate, degree, or other formal award


                                                      Academic, leading to a certificate, degree, or diploma


                                                      Continuing professional (postbaccalaureate only)


                                                      Recreational or avocational (leisure) programs


                                                      Adult basic or remedial instruction or high school equivalency


                                                      Secondary (high school)




Institution: University of Pennsylvania (215062)

                                                      Part A - Mission Statement

2. Please enter your institution's mission statement or a web address (URL) where your mission
statement can be found. Mission statements provided manually must be limited to 2,000 characters or
less. If your mission statement is lengthy but available electronically, please provide the web address
in the space provided. The mission statement will be available to the public on the College
Opportunities Online Locator (IPEDS COOL) website.


Mission Statement URL:                                    http://


Mission Statement



 Mission of the UniversityThe University of

 Pennsylvania's roots are in Philadelphia, the
           Case 1-17-01005-ess                  Doc 247-1            Filed 07/13/20              Entered 07/13/20 15:11:50



Institution: University of Pennsylvania (215062)

                                          Part B - Organization - Control and Level

1. What is your institutional control or affiliation?


                                            Public - Specify


                                                                          Secondary control (if
                                            Primary control
                                                                          applicable)

                                            Select One                     Select One


                                            Private for-profit


                                            Private not-for-profit independent (no religious affiliation)


                                            Private not-for-profit religious affiliation - Specify

                                            Select One



2. What award levels are offered by your institution? [Check all that apply]


     Award Level


     BELOW THE BACCALAUREATE:


                          Postsecondary award, certificate, or diploma of less than one academic year
                          • less than 900 contact or clock hours, or
           1
                          • less than 30 semester or trimester credit hours, or
                          • less than 45 quarter credit hours

                          Postsecondary award, certificate, or diploma of at least one but less than two academic years
                          • at least 900 but less than 1800 contact or clock hours, or
           2
                          • at least 30 but less than 60 semester or trimester credit hours, or
                          • at least 45 but less than 90 quarter credit hours


           3              Associate's degree


                          Postsecondary award, certificate, or diploma of at least two but less than four academic years
                          • 1800 or more contact or clock hours, or
           4
                          • 60 or more semester or trimester credit hours, or
                          • 90 or more quarter credit hours


     BACCALAUREATE AND ABOVE:


           5              Bachelor's degree or equivalent


           6              Postbaccalaureate certificate


           7              Master's degree


           8              Post-master's certificate


           9              Doctor's degree


           10             First-professional degree
           Case 1-17-01005-ess                 Doc 247-1           Filed 07/13/20        Entered 07/13/20 15:11:50



           11             First-professional certificate (Post-degree)


           12             Other; please specify in the Caveats box
CAVEATS




Institution: University of Pennsylvania (215062)

                                          Part B - Organization - Calendar System


Your response to the next question determines how your institution reports Graduation Rates data in the Spring and how
you report student charges in Part D of this survey.




3. What is the predominant calendar system at the institution? [Choose one]



                Standard academic terms

                Checking one of these systems determines that your institution will provide Graduation Rates data based on a
                FALL COHORT and student charges based on a FULL ACADEMIC YEAR




                                          Semester


                                          Quarter


                                          Trimester


                                          4-1-4 or similar plan


                                          Other academic calendar




                Other calendar system


                Checking one of the following determines that your institution will provide Graduation Rates data based on a FULL
                YEAR COHORT and student charges data will be requested by PROGRAM.




                                          Differs by program


                                          Continuous basis (every 2 weeks, monthly, or other period)
            Case 1-17-01005-ess                   Doc 247-1          Filed 07/13/20             Entered 07/13/20 15:11:50



Institution: University of Pennsylvania (215062)

                                           Part B - Organization - Student Enrollment

4. Does your institution enroll any of the following types of students?
Include all levels that your institution offers, even if there are no students currently enrolled at that
level.

The answers to these questions determine which screens will be generated for reporting academic year tuition charges, and for
reporting Fall Enrollment during the Winter and Spring collections. Additionally, checking Yes for full-time, first-time,
degree/certificate-seeking undergraduate students determines that your institution must report pricing information for these
students (on the IC survey) and Student Financial Aid information in the Spring collection. The reported full- and part-time 2005 Fall
Enrollment counts are provided for your reference.
                                                                        FT PY                                                     PT PY
                                              Full-time                 Enroll-                   Part-time                       Enroll-
                                                                         ment                                                      ment

Undergraduate (academic                                                      10,422                                                      1,670
                                         No                Yes                                 No                   Yes
or occupational programs)

First-time,
                                                                              2,484                                                         57
degree/certificate-seeking               No                Yes                                 No                   Yes
undergraduate

                                                                              6,978                                                      2,255
Graduate                                 No                Yes                                 No                   Yes

                                                                              2,371                                                             8
First-professional                       No                Yes                                 No                   Yes




                                                 Estimated 2006 Fall Enrollment

Please provide an early estimate of your institution's fall enrollment for all levels offered at your institution as indicated above for
full- and part-time students. Estimates should be based on the definitions used in the IPEDS Enrollment component submitted in
the Winter or Spring collection. These data will NOT appear in IPEDS COOL (College Opportunities Online Locator), but will be
made available in the IPEDS Peer Analysis System.
                                                           Full-time                             Part-time                         Total

Undergraduate (academic or                                                                                                    11,874
                                                                   10,278                                   1,596
occupational programs)


        Of undergraduates, those who
                                                                                                                              2,913
        are first-time, degree/certificate-                         2,431                                     482
        seeking students


                                                                                                                              9,612
Graduate                                                            7,037                                   2,575


                                                                                                                              2,199
First-Professional                                                  2,186                                      13

5. For academic year 2000-01, did your institution have any full-time first-time degree/certificate-
seeking students enrolled in programs at the baccalaureate level or below?

If you answer Yes to this question, you will be required to provide Graduation Rates data for 2000-01 in the Spring collection. If you
answer No to this question, please indicate the reason you are not required to report Graduation Rates for the cohort year
requested. If you reported any full-time, first-time degree/certificate-seeking undergraduates on the 2000-01 Enrollment survey, the
data will be preloaded below.




                                                          No


                                                                                            This institution did not enroll full-time, first-
           Case 1-17-01005-ess                Doc 247-1         Filed 07/13/20            Entered 07/13/20 15:11:50



                                                                                      time (undergraduate) students.

                                                                                      This institution did not offer programs at or
                                                                                      below the baccalaureate level.

                                                                                      This institution was not in operation in 2000-
                                                                                      01


                                                     Yes




Cohort from 2000-01 Enrollment of full-time, first-time degree/certificate-seeking                                                 2,334
students (GRS Cohort)




6. System, Governing Board or Corporate Structure (please see instructions for reporting System or
Corporate data.)


                                                                     This institution is NOT a part of a system or corporate entity.


                                                                     This institution is a part of a system or corporate entity.


                                                                     Specify name of the system or coporate
                                                                     entity.


                                                                       -2




Institution: University of Pennsylvania (215062)

                           Part C - Admission Requirements and Services - Open Admission

1. Does your institution have an open admission policy for all or most entering first-time
degree/certificate-seeking undergraduate-level students?

If you answer No to this question you will be expected to answer additional questions (C2, C3, and C4) on your admissions
procedures.


                                                     Yes


                                                     No
CAVEATS




Institution: University of Pennsylvania (215062)

                      Part C - Admission Requirements and Services - Admission Considerations

2. Please select the option that best describes how your institution uses any of the following data in its
undergraduate selection process.
             Case 1-17-01005-ess                 Doc 247-1        Filed 07/13/20    Entered 07/13/20 15:11:50




                                                                                          Neither Required nor       Don't
Admission Considerations                                          Required Recommended
                                                                                            Recommended              Know


Secondary school GPA


Secondary school rank


Secondary school record


Completion of college-preparatory program


Recommendations


Formal demonstration of competencies (e.g., portfolios,
certificates of mastery, assessment instruments)


Admission test scores


(SAT / ACT)


Other Test (Wonderlic, WISC-III, etc.)


TOEFL (Test of English as a Foreign Language)




Institution: University of Pennsylvania (215062)

                           Part C - Admission Requirements and Services - Selection Process

3. Please provide the number of first-time, degree/certificate-seeking undergraduate students who
applied, were admitted, and enrolled (full or part time) at your institution for the most recent Fall
period available. Include early decision, early action, and students who began studies during the
summer prior to that fall. See instructions for further information.




Select
reporting                          Fall 2005                            Fall 2006
period:




                  Men                                     Women                          Total


Number of
                                     10,344                              10,139                          20,483
applicants

Number of
                                         1,755                            1,858                           3,613
admissions

Number enrolled
                                         1,161                            1,224                           2,385
full time

Number enrolled
                                            0                                 0                                  0
part time
            Case 1-17-01005-ess               Doc 247-1   Filed 07/13/20      Entered 07/13/20 15:11:50




4. If test scores are required for admission for your enrolled first-time, degree/certificate-seeking
undergraduate students please provide the following information: the number and percentage of
students submitting SAT/ACT scores and the 25th and 75th percentile scores for each test. Provide
SAT writing test scores only if used for admission, even if scores are collected from students. Please
DO NOT convert test scores; scores must be reported separately. Provide data for the most recent
group of students for which data are available; include new students admitted the summer prior to
that fall.




Select
                                                                                                  Test scores NOT
reporting                         Fall 2005                     Fall 2006
                                                                                                      required
period


Number submitting SAT scores                                                                        2,321


Percent submitting SAT scores                                                                         97


Number submitting ACT scores                                                                         632


Percent submitting ACT scores                                                                         26




                                  25th Percentile                               75th Percentile


SAT Critical Reading                                620                                              720


SAT Math                                            680                                              770


SAT Writing                                         650                                              740


ACT Composite                                        29                                               33


ACT English                                          29                                               34


ACT Math                                             29                                               34

CAVEATS




Institution: University of Pennsylvania (215062)

                   Part C - Admission Requirements and Services - Special Learning Opportunities

5. Does your institution accept any of the following? [Check all that apply]
           Case 1-17-01005-ess                 Doc 247-1            Filed 07/13/20            Entered 07/13/20 15:11:50



                     Dual credit (college credit earned while in high school)


                     Credit for life experiences


                     Advanced placement (AP) credits


                     None of the above




6. What types of special learning opportunities are offered by your institution? [Check all that apply]




                     Distance learning opportunities (e-learning)


                     ROTC


                                 Army                                  Navy                                   Air Force


                     Study abroad


                     Weekend/evening college


                     Teacher certification (below the postsecondary level)


                                 Students can complete their preparation in certain areas of specialization


                                 Students must complete their preparation at another institution for certain areas of specialization


                                 This institution is approved by the state for the initial certification or licensure of teachers


                     None of the above




Institution: University of Pennsylvania (215062)

                           Part C - Admission Requirements and Services - Student Services

7. If your institution grants a bachelor's degree or higher but does not offer a full 4-year program of
study at the undergraduate level, how many years of completed college-level work are required for
entrance?




Number of years                                                   Select One
8. Which of the following selected students services are offered by your institution? [Check all that
apply]




                                                   Remedial services


                                                   Academic/career counseling services


                                                   Employment services for current students
            Case 1-17-01005-ess                  Doc 247-1           Filed 07/13/20            Entered 07/13/20 15:11:50



                                                      Placement services for program completers


                                                      On-campus day care for children of students


                                                      None of the above




9. Does your institution have its own library or are you financially supporting a shared library with
another postsecondary education institution?




                                                      Have our own library


                                                      Do not have our own library but contribute financial support to a shared library


                                                      Neither of the above




Institution: University of Pennsylvania (215062)

                                          Part D - Student Charges - Application Fees

1. Is an application fee for admission required by your institution?




         No


         Yes - Indicate amount of application fee                                                 Amount                     Prior year

                                                                                                                                       70
         Undergraduate                                                                                                70


                                                                                                                                       70
         Graduate                                                                                                     70


                                                                                                                                       70
         First-professional                                                                                           70




Institution: University of Pennsylvania (215062)

                                               Part D - Student Charges Questions

3. Are all full-time, first-time degree/certificate-seeking students required to live on campus or in
institutionally-controlled housing?


If you answer Yes to this question, you will not be asked to report off-campus room and board in the price of attendance (D13).


                                                                        No


                                                                        Yes
4. Does your institution charge different tuition for in-district, in-state, or out-of-state students?


If you answer Yes to this question, you will be expected to report tuition amounts for in-district, in-state, and out-of-state students.


                                                                        No
           Case 1-17-01005-ess                    Doc 247-1       Filed 07/13/20            Entered 07/13/20 15:11:50



                                                                     Yes
5. Does your institution offer institutionally-controlled housing (either on or off campus)?
If you answer Yes to this question, you will be expected to specify a housing capacity, and to report a room
charge or a combined room and board charge (D12 and D13).




                                                                     No


                                                                     Yes


                                                                     Specify housing capacity for academic year 2006-07.


                                                                                         6,858

6. Do you offer board or meal plans to your students?
If you answer Yes to this question, you will be expected to report a board charge or combined room and board
charge (D12 and D13).




                                                                     No


                                                                     Yes - Number of meals per week in the maximum meal plan
                                                                     offered




                                                                     Yes - Number of meals per week can vary (for example,
                                                                     student receives a meal card and charges meals against the
                                                                     card)




Institution: University of Pennsylvania (215062)

                                               Part D - Undergraduate Student Charges

7. Charges to full-time undergraduate students for the full academic year 2006-07




                                                 Prior                              Prior                                  Prior
                        In-district                             In-state                           Out-of-state
                                                 year                               year                                   year


All full-time undergraduates


Average                                           29,030                             29,030                                29,030
                                      30,598                               30,598                             30,598
tuition

                                                   3,334                              3,334                                 3,334
Required fees                          3,558                                3,558                                 3,558

8. Per credit hour charge for part-time undergraduate students
            Case 1-17-01005-ess                      Doc 247-1      Filed 07/13/20               Entered 07/13/20 15:11:50



                                                      Prior                               Prior                                  Prior
                             In-district                            In-state                              Out-of-state
                                                      year                                year                                   year

Per credit hour                                        1,024                               1,024                                  1,024
                                            1,081                                1,081                                   1,081
charge




Institution: University of Pennsylvania (215062)

                                                    Part D - Graduate Student Charges

9. Charges to full-time graduate students for the full academic year 2006-07




                                                    Prior                                Prior                                   Prior
                          In-district                             In-state                               Out-of-state
                                                    year                                 year                                    year

Average                                             30,796                               30,796                                  30,976
                                        32,182                               32,182                                 32,182
tuition

                                                     1,922                                1,922                                   1,922
Required fees                            2,028                                 2,028                                    2,028




10. Per credit hour charge for part-time graduate students




                                                      Prior                               Prior                                  Prior
                             In-district                            In-state                              Out-of-state
                                                      year                                year                                   year

Per credit hour                                         1,033                               1,033                                 1,033
                                            1,080                                1,080                                   1,080
charge




Institution: University of Pennsylvania (215062)

                                             Part D - First Professional Student Charges

11. List the typical tuition and required fees for a full-time first-professional student for the full
academic year 2006-07




DO NOT include room and board charges


First-professional student                       In-state             Prior year                  Out-of-state              Prior year


1. Chiropractic (D.C. or D.C.M.):


          Tuition amount


          Required fees
           Case 1-17-01005-ess               Doc 247-1         Filed 07/13/20   Entered 07/13/20 15:11:50



2. Dentistry (D.D.S. or D.M.D.):

                                                                    46,638                           46,638
        Tuition amount                                48,970                              48,970


                                                                     1,988                            1,988
        Required fees                                  2,126                               2,126


3. Medicine (M.D.):

                                                                    36,976                           36,976
        Tuition amount                                38,308                              38,308


                                                                     2,302                            2,302
        Required fees                                  2,640                               2,640


4. Optometry (O.D.):


        Tuition amount


        Required fees


5. Osteopathic Medicine (D.O.):


        Tuition amount


        Required fees


6. Pharmacy (Pharm.D.):


        Tuition amount


        Required fees


7. Podiatry (Pod.D., D.P., or D.P.M.):


        Tuition amount


        Required fees


8. Veterinary Medicine (D.V.M.):

                                                                    27,472                           32,944
        Tuition amount                                28,572                              34,262


                                                                     1,876                            1,876
        Required fees                                  2,390                               2,390


9. Law (L.L.B. or J.D.):

                                                                    34,920                           34,920
        Tuition amount                                37,020                              37,020


                                                                     1,526                            1,526
        Required fees                                  1,640                               1,640


10.Theology (M. Div., M.H.L., B.D., or Ordination):


        Tuition amount


        Required fees
                Case 1-17-01005-ess              Doc 247-1          Filed 07/13/20            Entered 07/13/20 15:11:50



11. Other:


          Tuition amount


          Required fees




Institution: University of Pennsylvania (215062)

                                          Part D - Student Charges - Room and Board

12. What are the typical room and board charges for a student for the full academic year 2006-07?


If your institution offers room or board at no charge to students, enter zero.




Room and board charges                                                           Amount                            Prior year

                                                                                                                                 5,730
Room charge (Double occupancy)                                                                             6,022


                                                                                                                                 3,672
Board charge (Maximum plan)                                                                                3,782


Combined room and board charge
(Answer only if you CANNOT separate room and board charges.)




Institution: University of Pennsylvania (215062)

                                        Part D - Student Charges - Price of Attendance

13. Price of attendance for full-time, first-time undergraduate students:

Please enter the amounts requested below. These data will be made available to the public on the IPEDS COOL (College
Opportunities Online Locator) Web site. Data for prior years may be corrected. If your institution participates in any Title IV
programs (Pell, Stafford, etc.), you must complete all information for the current year. Leave items that do not apply blank and the
system will fill in as "not applicable" or indicate that more information is needed. Estimates of expenses for books and supplies,
room and board, and other expenses are those from the Cost of Attendance report used by your financial aid office for
determining financial need.




Charges for full academic year                       2004-05                        2005-06                        2006-07


Published tuition and required fees:


  In-district                                                    30,716                        32,364                           34,156


  In-state                                                       30,716                        32,364                           34,156


  Out-of-state                                                   30,716                        32,364                           34,156


  Books and supplies                                                830                          860                              900


On campus:
             Case 1-17-01005-ess                 Doc 247-1         Filed 07/13/20           Entered 07/13/20 15:11:50



  Room and board                                                 8,918                          9,402                          9,804


  Other expenses                                                 1,636                          1,674                          1,720

Caveat (will be posted on the IPEDS College Opportunities Online Locator website)




Institution: University of Pennsylvania (215062)

                                     Part E - Additional Information - Athletic Association

1. Is this institution a member of a national athletic association?


                                No


                                Yes - Check all that apply


                                            National Collegiate Athletic Association (NCAA)


                                            National Association of Intercollegiate Athletics (NAIA)


                                            National Junior College Athletic Association (NJCAA)


                                            United States Collegiate Athletic Association (USCAA)


                                            National Christian College Athletic Association (NCCAA)


                                            Other




2. If this institution is a member of the NCAA or NAIA, specify the conference FOR EACH SPORT using
the droplist.




Sport                                                   NCAA or NAIA member                                       Conference


Football                                    No                                  Yes-Specify                Ivy Group


Basketball                                  No                                  Yes-Specify                Ivy Group


Baseball                                    No                                  Yes-Specify                Ivy Group


Cross country and/or track                  No                                  Yes-Specify                Ivy Group




3. Did your institution offer athletically-related aid to ANY students in academic year 2005-06?

If you answer Yes to this question, you will be provided with screens to report the total number of students that received
athletically-related student aid during the 2005-06 academic year (Section V of the Graduation Rates survey).
Case 1-17-01005-ess   Doc 247-1   Filed 07/13/20   Entered 07/13/20 15:11:50




              No.


              Yes.
